All the points raised in this case have been passed upon inCommissioners v. Wall, ante, 377, except the objection that the plaintiff cannot maintain the action without an allegation that the county *Page 262 
commissioners have refused to bring an action to recover the amount due the plaintiff. Section 28 of ch. 199, Acts 1889, amends the provisions of section 2563 of The Code by substituting the county board of education for the county commissioners as the proper relators in an action like the present.
No error.
Cited: Tillery v. Candler, 118 N.C. 889; Comrs. v. Sutton, 120 N.C. 301.